Citation Nr: 0833671	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis, left knee, prior to January 
30, 2006.

2.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability, status post total knee 
replacement, from April 1, 2007.

3.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis, right knee.


WITNESSES AT HEARING ON APPEAL

Appellant, A.F.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1978 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran was afforded a Board hearing, held by the 
undersigned, in June 2007.  A copy of the hearing transcript 
has been associated with the claims file.

In October 2007, the Board remanded the veteran's claims for 
further development, to include a VA orthopedic examination 
and procurement of Social Security Administration (SSA) 
records.


FINDINGS OF FACT

1.  Prior to January 30, 2006, the veteran's left knee was 
characterized by moderate to severe weakness due to moderate 
swelling, and essentially full range of motion with pain from 
90-120 degrees of flexion.

2.  From April 1, 2007, the veteran's postoperative left 
total knee replacement is manifested by subjective complaints 
of occasional swelling and pain, with objective evidence of 
some limitation of motion without pain, weakness, or 
ankylosis. 

3.  The veteran's right knee is characterized by extension to 
10 degrees, flexion from 0-110 degrees with pain throughout 
at 100 degrees, without weakness or lack of coordination.




CONCLUSIONS OF LAW

1.  Prior to January 30, 2006, the criteria for an evaluation 
in excess of 20 percent for traumatic arthritis, left knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 (2007).

2.  From April 1, 2007, the criteria for an evaluation in 
excess of 30 percent for a left knee disability, status post 
total knee replacement, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5055, 5256, 
5260, 5261, 5262 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis, right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.14, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for increased ratings for right and left knee disabilities.  
The Board notes that the veteran's claims were received in 
August 2003.  In October 2003, prior to its adjudication of 
this claim, the RO provided notice to the claimant regarding 
the VA's duty to notify and to assist.  Specifically, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
October 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for either claim, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

In Sanders, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His November 2005 statement of the 
case and January 2008 supplemental statement of the case 
provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate in the pending appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board also notes that the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Left knee, prior to January 30, 2006

The veteran was originally granted service connection for 
arthritis of the left and right knee, assigned separate 10 
percent evaluations, in April 1991.  The Board notes that the 
veteran was approved for SSA disability, due primarily to 
bilateral knee osteoarthritis, in October 1998.  In June 
1999, the veteran's disability rating was increased to 20 
percent for each knee.  A June 2004 rating decision continued 
the 20 percent rating, bilaterally, and rated the veteran's 
disabilities per Diagnostic Codes (DCs) 5010-5257 for knee 
impairment manifested by subluxation or lateral instability.  
See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that traumatic arthritis is the service-
connected disorder, and it is rated as if the residual 
condition is recurrent subluxation or lateral instability 
under DC 5257.

The veteran underwent a total left knee replacement in 
January 2006.  A January 2008 rating decision granted a 100 
percent temporary disability evaluation effective January 30, 
2006 which continued until April 1, 2007.  As such, the 
veteran's claim will be rated under Diagnostic Codes 5010-
5257 prior to January 30, 2006, and under Diagnostic Code 
5055 (knee replacement) from April 1, 2007.

In an October 2003 VA outpatient report, the veteran reported 
instability in his left knee that was not improved with a 
brace.  Moderately advanced hypertrophic degenerative 
osteoarthritis of the bilateral knee joints, greater on the 
left side, was diagnosed in October 2003.  A moderate amount 
of suprapatellar bursa effusion, with a narrowed joint space, 
was reported in November 2003.  Large marginal osteophytes 
were also present.  The tibiofibular synostosis showed 
irregularity also.  Extensive degenerative changes in the 
left knee were noted.  In December 2003, it was noted that 
the veteran had full range of motion, with crepitation, in 
his left knee.  He also noted that the pain in his left knee 
had gotten worse over time.  X-rays revealed severe 
osteoarthritis in both tibial femoral and patellofemoral 
joints.  

A medical report from February 2005 noted full range of 
motion, bilaterally, with no true effusion.  In March 2005, 
slight effusion was noted in a VA outpatient report.  
However, the veteran had full range of motion in the left 
knee.  Pain was noted on patella compression.  X-rays 
confirmed significant osteoarthritis.

Prior to the veteran's total knee replacement in January 
2006, the veteran was afforded a VA examination in May 2005.  
At that time, the veteran provided a history of a bilateral 
knee condition stemming from an inservice incident.  On 
examination, moderate swelling of the knees was noted, 
bilaterally.  Left knee crepitus of +1 at the patellofemoral 
joint was noted, as was +2/3 effusion.  Range of motion was 
reported as "normal" with flexion from 0-125 degrees.  
Extension was straight, with no flexion contracture.  Painful 
motion of the left knee was reported from 90-120 degrees on 
flexion.  The muscle power of the left knee was 4/5.  The 
veteran was diagnosed with arthritis of the left knee, 
moderate to severe in character.  

The examiner noted that no limitation of motion was observed, 
but moderate to severe weakness was evident in the left knee 
due to swelling and decreased muscle power.  A definite lack 
of endurance was noted as well, moderate to severe in 
character, with no lack of coordination.

As noted, the veteran's left knee disability has been 
assigned a 20 percent disability rating under the provisions 
of Diagnostic Codes 5010-5257.  Arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted; a 
30 percent rating requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In VAOPGCPREC 9-98, it was held that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  See also VAOPGCPREC 23-97.

In VAOPGCPREC 9-2004 (September 17, 2004), it was held that, 
despite motion being in one plane, the two motions, flexion 
(a retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping, such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71(a), Diagnostic Code 5260) and for 
limitation of knee extension (38 C.F.R. § 4.71(a), Diagnostic 
Code 5261), without violation of the rule against pyramiding, 
at 38 C.F.R. § 4.14, regardless of whether the limited 
motions are from the same or different causes.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5260 provides for a 0 percent rating where 
there is limitation of flexion of the leg to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg 
warrants a 0 percent or non-compensable evaluation if 
extension is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261.

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact and, together with Diagnostic Code 
5003, deems painful motion from X-ray-documented arthritis to 
be limited motion, even without actually limited motion, and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Under 38 C.F.R. §§ 4.40 and 4.45, functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion, and in either event warrants at least 
the minimum rating.  The Board notes that functional loss 
must be supported by adequate pathology and evidenced by 
visible behavior on motion, because ratings based on limited 
motion do not ipso facto include or subsume the other rating 
factors in §§ 4.40 and 4.45, e.g., pain, functional loss, 
fatigability, and weakness.

An evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); DeLuca, supra.  In other words, 
when rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996), it was held 
that a rating for subluxation of a knee under 38 C.F.R. § 
4.71(a), Diagnostic Code 5257 was not "predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."

38 C.F.R. § 4.71(a), Diagnostic Code 5256 provides for a 30 
percent evaluation when the knee is ankylosed in a favorable 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees, 40 percent when ankylosis in flexion 
between 10 degrees and 20 degrees, 50 percent between 20 
degrees and 45 degrees, and 60 percent if extremely 
unfavorable at an angle of 45 degrees or more.

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5258, a 20 percent 
evaluation, the highest and only rating available under that 
schedular provision, is assigned where there is evidence of a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  Removal of the 
semilunar cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In this case, the veteran has been assigned a 20 percent 
rating under Diagnostic Code 5257 which is indicative of 
moderate lateral instability or subluxation.  However, 
neither recurrent subluxation nor lateral instability was 
noted on the May 2005 VA examination, much less to a severe 
extent to warrant a higher rating.    

The veteran did not demonstrate lateral instability or 
subluxation of the left knee.  Thus, the Board finds that a 
rating under Diagnostic Code 5257 is not appropriate.  In 
this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO, Diagnostic Code 
5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
In this regard, the Board notes that the record does reflect 
complaints of painful motion of the left knee with weakness 
and swelling, and there is objective evidence of arthritis 
with slight limitation of flexion of the knee. 

As discussed above, under Diagnostic Codes 5010 and 5003, 
arthritis is rated based upon limitation of motion of the 
knee, with a 10 percent rating being assigned if limitation 
of motion is noncompensable under Diagnostic Codes 5260 and 
5261.  Further, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
also provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As 
noted, normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.  The competent evidence shows that the 
veteran did not have limitation of motion on flexion at the 
time of his May 2005 VA examination to warrant a rating 
increase per Diagnostic Code 5260.  Flexion in the veteran's 
left knee must be limited to 15 degrees in order to obtain a 
30 percent disability rating under Diagnostic Code 5260.  In 
this case, flexion for the left knee was 125 degrees in May 
2005.  The veteran's flexion was not limited to 15 degrees on 
examination.  Even considering DeLuca directives, the veteran 
did not demonstrate the functional equivalent of limitation 
of motion to 15 degrees.  In this regard, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca.  The record does not 
reflect additional functional loss due to these factors that 
would warrant a higher rating.  During his May 2005 VA 
examination, the veteran reported painful motion from 90-120 
degrees on flexion.  However, the record does not reflect 
that such impairment is consistent with the criteria 
necessary for rating higher than that assigned.  As noted, a 
higher evaluation for limitation of flexion would require 
evidence of additional functional limitation equivalent to 
flexion limited to 15 degrees or extension to 20 degrees per 
Diagnostic Code 5261.  During the appeal period, the 
veteran's flexion and extension have consistently been within 
normal limits, and to the extent that there is any additional 
functional impairment due to complaints of weakness, 
swelling, and pain, the Board finds that the then-assigned 20 
percent evaluation adequately contemplates any additional 
impairment during flare ups.  Accordingly, the Board 
concludes that a higher rating with consideration of the 
factors set forth in DeLuca is not warranted.

Ankylosis was not noted during the VA examination.  
Therefore, Diagnostic Code 5256 is inapplicable as well.  
Further, the objective evidence during the relevant appeal 
period does not disclose a dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion, nor 
does the evidence show symptomatology related to the removal 
of semilunar cartilage that is not contemplated by the 
current rating based on painful and limited motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258, Diagnostic Code 5259.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1). Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
left knee disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations.  The evidence does not 
indicate that the effects of his left knee disability on his 
work rose to the level of marked interference with employment 
or are beyond the industrial impairment expected with the 
assigned schedular rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service- connected 
left knee disability prior to January 30, 2006.


Left knee, from April 1, 2007

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71, Diagnostic Code 5055.  
The minimum rating assigned will be 30 percent.

Following the veteran's January 2006 total left knee 
replacement, the veteran reported "no complaints" in a 
February 2006 VA outpatient report.  In March 2006, it was 
noted that the incision was well-healed.  At that time, range 
of motion was 5-80 degrees on flexion.  

During the veteran's October 2007 Board hearing, he testified 
that he still experienced constant pain in his left knee.  He 
also stated that his left knee did not "bend the way it used 
to."  

The veteran was afforded a VA examination in November 2007.  
The examiner noted a review of the claims file.  At that 
time, the veteran's total knee arthroplasty was noted, and 
the veteran stated that he was "doing OK."  The veteran 
stated that his left knee stiffened up and throbbed after 
walking for a while with occasional swelling.  The pain was 
4/10 to 7-9/10 with weather changes.  The veteran used a can 
to support himself in unison with his left leg.  

On examination, effusion was positive in the left knee.  
Extension was -10 degrees, and flexion was 0-90 degrees.  
Range of motion testing was repeated 10 times with no 
pathology.  No pain was evident on motion.  As to the 
veteran's ligaments, varus was negative, valgus 1/4 inch with a 
"clunk" consistent with total knee replacement.  The 
lateral collateral ligament was negative, as was the anterior 
drawer, posterior drawer, and Lachman test.  Pulses were 
intact, and patellar tilt was zero degrees.  Compression was 
negative.  

Ultimately, the veteran was diagnosed as status post total 
knee arthroplasty, stable.  Painful motion, as per DeLuca, 
was negative.  The veteran exhibited a moderate lack of 
endurance, but no lack of coordination.  The examiner further 
noted that additional function impairment due to pain, pain 
on repetitive use, fatigue, weakness, lack of endurance or 
incoordination could not be specified as degrees of lost 
motion without resorting to speculation.

In considering whether a higher rating is warranted, the 
Board finds that the criteria for a 60 percent rating under 
Diagnostic Code 5055 have not been met.  The veteran does not 
have chronic residuals consisting of severe painful motion or 
weakness.  The veteran has been examined and the evaluations 
show that the veteran does not have severe pain or weakness 
to warrant a higher rating.  Accordingly, the Board finds 
that the veteran does not exhibit symptoms which more nearly 
approximate a 60 percent rating.  

As noted above, Diagnostic Code 5055 provides that an 
intermediate degree of disability, between the 60 percent 
rating which contemplates severe residuals and the minimum 
rating of 30 percent, can be rated under Diagnostic Codes 
5256, 5261, or 5262.  In this case, the Board finds that the 
minimum rating of 30 percent under Diagnostic Code 5055 
contemplates the demonstrated residuals of the veteran's left 
knee replacement.  However, the Board has considered whether 
an intermediate rating is in order by analogy under 
Diagnostic Codes 5256, 5261, or 5262.

In this regard, under Diagnostic Code 5256, ratings are 
assigned for ankylosis of the knee.  The veteran does not 
have ankylosis of the left knee or the equivalent thereof.  
Thus, this code is inapplicable.  See Butts v. Brown, supra 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  The veteran's extension, at worst and considering 
pain and DeLuca factors, is limited to -10 degrees.  A 10 
percent rating would not be warranted based on limitation by 
pain, and the veteran's extension is not limited to 15 
degrees or more or the functional equivalent thereof, so a 10 
percent rating would be warranted under this code.

Diagnostic Code 5262 provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee disability, 
a 20 percent rating for moderate knee disability, and a 30 
percent rating for marked knee disability.  A 40 percent 
rating requires nonunion of the tibia and fibula with loose 
motion requiring a brace.  The veteran does not have 
symptomatology analogous to malunion of the tibia with marked 
knee impairment or symptoms similar to nonunion of the tibia 
and fibula with loose motion requiring a brace; thus this 
code is inapplicable.

Thus, a rating higher than 30 percent is not in order under 
Diagnostic Codes 5256, 5261, or 5262.  However, the Board has 
also considered whether the veteran could receive a higher 
rating under another diagnostic code that contemplates knee 
impairment.

Diagnostic Code 5257, the code under which the veteran's 
disability was originally rated,  provides for assignment of 
a 10 percent rating when there is slight recurrent 
subluxation or lateral instability; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent rating when there is severe 
recurrent subluxation or lateral instability.  The veteran 
does not currently have recurrent subluxation or lateral 
instability, and a rating under this code would be 
inappropriate as a 30 percent rating is the maximum provided.  
Similarly, under Diagnostic Code 5258, a 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Again, this Code would not provide for a rating higher than 
that currently assigned. Thus, this code is not applicable.

The Board is cognizant of the fact that Diagnostic Code 5055 
does not refer to Diagnostic Code 5260.  The minimum rating 
under Diagnostic Code 5055 and the maximum rating under 
Diagnostic Code 5260 is 30 percent.  However, in light of 
VAOPGCPREC 9-04, which allows for separate compensable 
ratings for limitation of flexion and extension, it is the 
Board's view that limitation of flexion should be considered.  
In this case, given the findings noted above, separate 
ratings for limitation of flexion and extension of the knee 
do not result in a rating in excess of 30 percent.

In this regard, normal range of motion in a knee joint is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides for a 
10 percent evaluation where flexion is limited to 45 degrees; 
a 20 percent evaluation where flexion is limited to 30 
degrees; and 30 percent evaluation where flexion is limited 
to 15 degrees.  The veteran's flexion, at worst and 
considering pain and DeLuca factors, is limited to 90 
degrees.  Further, a 10 percent rating would not be warranted 
based on limitation by pain, and the veteran's flexion is not 
limited to 30 degrees or less or the functional equivalent 
thereof, so a compensable rating per these criteria would not 
be warranted.  In combining the separate ratings under 
Diagnostic Code 5260 and 5261, the result is a non-
compensable rating.  This rating is clearly less than the 30 
percent rating under Diagnostic Code 5055.

The Board notes that there is no basis for a rating based on 
the residual scarring due to the knee surgeries, including 
the left knee replacement surgery, as the residual scarring 
is not tender and there is no adherence to the underlying 
tissue or tissue loss, elevation or depression of scar, 
ulceration, or breakdown of the skin, inflammation, edema, or 
keloid formation.  It was not shown to be painful nor 
covering at least 5 percent of the entire body or at least 5 
percent of the exposed affected area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In this case, the manifestations and effects of the veteran's 
left knee disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations.  He has undergone left 
knee surgery, as noted, but has not otherwise been 
hospitalized.  The evidence does not indicate that the 
effects of his left knee disability on his work rose to the 
level of marked interference with employment or are beyond 
the industrial impairment expected with the assigned 
schedular rating.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim for an increase, and it must be denied.



Right Knee

Following a review of SSA records, the Board notes that the 
veteran was approved for SSA disability, due primarily to 
bilateral knee osteoarthritis, in October 1998.  

In a June 1999 rating decision, the veteran's disability 
rating for his right knee was increased to 20 percent 
disabling for moderate recurrent subluxation or lateral 
instability.  

In an October 2003 VA outpatient report, moderately advanced  
hypertrophic degenerative osteoarthritis of the right knee 
joint was noted, as well as a small suprapatellar bursa joint 
effusion.  In another report from the same month, a positive 
varus opening of approximately 10-15 degrees was noted.  The 
diagnosis of arthritis was confirmed.  

A report from February 2005 noted full range of motion with 
crepitation.  A March 2005 report noted a slight effusion, 
but normal range of motion.  X-rays revealed significant 
osteoarthritis.

During the veteran's October 2007 Board hearing, the veteran 
noted that his right knee was very stiff, especially in the 
mornings.

At the time of the veteran's November 2007 VA examination, 
effusion was noted in the right knee.  Extension was  to 10 
degrees, and flexion was from 0-110 degrees with pain 
throughout at 100 degrees.  The examiner provided a diagnosis 
of tricompartment arthritis.  Limited motion due to pain was 
50 degrees with no weakness or incoordination and a minor 
lack of endurance.  

As noted, the veteran's right knee disability has been 
assigned a 20 percent disability rating under the provisions 
of Diagnostic Code 5257.  In that regard, where there is 
recurrent subluxation, lateral instability, or other 
impairment of a knee, a 20 percent evaluation will be 
assigned for moderate disability, and 30 percent is assigned 
for severe disability.  38 C.F.R. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  However, neither recurrent subluxation 
nor lateral instability was noted on the most recent VA 
examination, much less to a severe extent to warrant a 
separate or higher rating.    

The veteran did not demonstrate lateral instability or 
subluxation of the right knee. Thus, a rating under 
Diagnostic Code 5257 is not appropriate.  However, the 
veteran does complain of painful motion of the right knee and 
there is objective evidence of slight limitation of flexion 
of the knee.  Based on the demonstrated symptomatology, the 
Board finds that the veteran's right knee disorder is more 
appropriately rated under Diagnostic Codes 5010, 5260, and 
5261.  See 38 C.F.R. § 4.71a.

The competent evidence shows that the veteran has some 
limitation of motion on flexion.  In order for a higher 
rating to be warranted based on limitation of flexion, 
flexion in the veteran's right knee must be limited to 15 
degrees in order to obtain a 30 percent disability rating 
under Diagnostic Code 5260.  In this case, flexion for the 
right knee was 110 degrees in November 2007.  The veteran's 
flexion was not limited to 15 degrees on examination.  Even 
considering DeLuca directives, the veteran did not 
demonstrate the functional equivalent of limitation of motion 
to 15 degrees.  In this regard, the Board has considered 38 
C.F.R. §§ 4.40 and 4.45, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  DeLuca.  The record does not reflect additional 
functional loss due to these factors that would warrant a 
higher rating.  During his most recent VA examination, the 
veteran reported painful motion from 110 degrees of flexion.  
As noted, a higher evaluation for limitation of flexion would 
require evidence of additional functional limitation 
equivalent to flexion limited to 15 degrees or extension to 
20 degrees per Diagnostic Code 5261.  During the appeal 
period, the veteran has had decreased extension and flexion, 
but not to the level of severity necessary to warrant a 
higher rating under these criteria.  Accordingly, the Board 
concludes that a higher rating with consideration of the 
factors set forth in DeLuca is not warranted.

Ankylosis was not noted during the VA examination.  
Therefore, Diagnostic Code 5256 is inapplicable as well.  
Further, the objective evidence during the relevant appeal 
period does not disclose a dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion, nor 
does the evidence show symptomatology related to the removal 
of semilunar cartilage that is not contemplated by the 
current rating based on painful and limited motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258, Diagnostic Code 5259.  

In this case, the manifestations and effects of the veteran's 
left knee disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations.  He has undergone left 
knee surgery, as noted, but has not otherwise been 
hospitalized.  The evidence does not indicate that the 
effects of his left knee disability on his work rose to the 
level of marked interference with employment or are beyond 
the industrial impairment expected with the assigned 
schedular rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against an initial rating in excess of 20 percent for the 
veteran's service- connected right knee disability.

As a final matter, as the veteran's disability picture for 
the right knee has remained stable throughout the appeal 
period, staged ratings under Hart v. Mansfield, supra, are 
not appropriate.




ORDER

Prior to January 30, 2006, entitlement to a disability rating 
in excess of 20 percent for traumatic arthritis, left knee, 
is denied.

From April 1, 2007, entitlement to a disability rating in 
excess of 30 percent for a left knee disability, status post 
total knee replacement, is denied

Entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis, right knee, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


